            Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
UNITED STATES OF AMERICA,


                  -against-
                                                                 MEMORANDUM DECISION
                                                                     AND ORDER
PEDRO GARCIA-PENA,
                                                                       17 Crim. 363 (GBD)
                                Defendant.
------------------------------------x

GEORGE B. DANIELS, United States District Judge:

           On June 8, 2017, Defendant Pedro Garcia-Pena was indicted on charges of conspiracy to

commit Hobbs Act robbery, conspiracy to distribute and possess with intent to distribute cocaine,

and possession of a firearm in furtherance of a crime of violence. (See Indictment, ECF No. 10.)

Defendant moves to dismiss the Indictment and compel the government to produce discovery.

(ECF No. 37.) Defendant's motion is DENIED.

      I.          FACTUAL BACKGROUND

           The allegations in the criminal complaint filed against Defendant are based, in part, on

information from a confidential source ("CS-I"). (Compl., ECF No. 1, ,I 6.) In his affidavit,

Defendant states that he believes CS-1 to be "Jose," a man he became friends with through a mutual

acquaintance. (Affidavit of Pedro Garcia-Pena dated July 24, 2018 ("Garcia-Pena Aff."), ECF No.

40, ,I,I 9-10.) In 2016, Jose told Defendant he knew someone willing to buy two firearms that

Defendant had agreed to sell for a friend. (Id. ,I 6.) Defendant sat in the car while Jose exchanged

the firearms for cash. (Id. ,I 11.) Defendant asserts that after the firearm sale, he "cut off all contact

with Jose." (Id. ,I 12.) In his affidavit, Defendant asserts that Jose called Defendant in 2017 and

"started talking about a potential robbery and suggested that [Defendant] get involved." (Garcia-

Pena Aff. ,I 13.)
           Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 2 of 14




        The criminal complaint alleges that on March 23, 2017, Defendant asked CS-1 to serve as

a driver in a home invasion robbery in the Bronx. (Compl.                  ,r 7(a).)   Defendant told CS-1 that two

other co-conspirators would be involved, that the robbers would be armed, and that the purpose of

the robbery was to steal narcotics. (Id.        ,r,r 6(b), 7(b).)
        The criminal complaint also alleges that on March 27, 2017, Defendant met CS-1 in person

to discuss the robbery. (Compl.        ,r 8.)   Defendant said he had a "source" who would provide him

with a three-hour window during which the robbery could be executed. (Id.                        if 8(a).)   Defendant

also asked CS-1 to serve as a driver for another robbery in Connecticut. (Id.                  ,r 8(c).)
        On April 3, 2017, Defendant had a second meeting with CS-I, in which Defendant said he

had not heard anything further from his "source" and that he believed the "source" had been

arrested. (Id.   ,r 9(a).)   Defendant also stated that if CS-1 knew of anyone who needed a murder-

for-hire, he would be willing to carry it out. (Id.        ,r 9(b ). )   At the direction of law enforcement, CS-

1 stated that he was aware of a drug-trafficking organization in New York City that he and

Defendant could rob. (Id.       ,r 9(c).)   Defendant stated that he was willing to carry out the robbery,

and would do so alone if necessary. (Id.)

         The criminal complaint also alleges that CS-1 introduced Defendant to another confidential

source ("CS-2") by telephone. (Id. ,; 9(d).) In his affidavit, Defendant states that he believes CS-

2 is a man introduced to him as Jose's brother-in-law. (Garcia-Pena Aff.                   ,r 14.)   Defendant further

states that Jose and Jose's brother-in-law "repeatedly encouraged [Defendant] to participate in a

robbery," and admits that he eventually "capitulate[d] to Jose's and his brother-in-law's pressure."

(Id. i; 15.)

         According to the criminal complaint, on April 5, 2017, CS-1 and CS-2 met with Defendant

in the Bronx and CS-2 proposed a robbery of armed narcotics dealers.                                 (Comp!.   1 l0(a).)


                                                           2
             Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 3 of 14




Defendant stated that he could provide a vehicle, firearms, and uniforms that resembled police

uniforms. (Id~~ l0(b)-(c).) On April 25, 2017, CS-1, CS-2, and Defemlant met again and

discussed the details of the robbery.       (Id. ~ 11.)       In his affidavit, Defendant states that, in

discussions with Jose and Jose's brother-in-law, Defendant '·at times pretended to have access to

a gun or have experience in crime" but "only said these things to fit in ... and because Jose told

[Defendant] that [Defendant] needed to impress his brother-in-law." (Garcia-Pena Aff.           ir 16.)
           The criminal complaint further alleges that on April 26, 2017, CS-I and Defendant spoke

by telephone several times, and Defendant answered affim1atively when asked if he wanted to

carry out the robbery CS-2 had proposed. (Compl.          ~   I2(a).) CS-I told Defendant to meet him at

a location in Manhattan.      (Id.)   Defendant does not directly address these allegations in his

affidavit. but admits that he "met with Jose and his brother-in-law" on that date. (Garcia-Pena Aff.

~   18.)

           According to the criminal complaint, when Defendant arrived at the meeting place, CS- I

spoke with Defendant and another individual in Defendant's car, who confirmed that they ,vere

prepared to carry out the robbery. (Compl.     ~   12(c).) CS-1 told Defendant to follow CS-1 "scar to

the robbery location, and Defendant did so. (Id.) Shortly thereafter, law enforcement pulled over

Defendant's car and found a loaded revolver and a handgun in the trunk.                  (Id. ,i 12(d)(ii).)

Defendant ,vas arrested and subsequently indicted.             (See Minute Entry dated Apr. 26. 2017;

Indictment; see also Garcia-Pena Aff.    if 18.)
           Defendant moves to: ( 1) dismiss the Indictment; (2) conduct an inquiry into whether the

Drug Enforcement Administration ("DEA") and Bureau of Alcohol, Tobacco, and Firearms, and

Explosives (""A TF') selectively enforce the law in conducting --fake stash house reverse-sting

operations''; and (3) compel production of evidence regarding the government's '•initial decision



                                                      3
           Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 4 of 14




to target Mr. Garcia-Pena in 2016 ... and Mr. Garcia-Pena· s alleged involvement in a controlled

firearm sale that same year." (Mem. in Supp. of Mot. to Dismiss ("Mem.'"), ECF No. 39, at 2-3.)

    II.          DISMISSAL OF THE INDICTMENT IS NOT WARRANTED

          A.     Defendant Has Not Shown Outrageous Government Conduct

          The Second Circuit has noted that "government involvement in a crime may in theory

become so excessive that it violates due process and requires the dismissal of charges against a

defendant even if the defendant was not entrapped." United States v. Al Kassar. 660 F.3d 108,

121 (2d Cir.2011) ( citation omitted). However,·'[ t]he Second Circuit has never found a violation

of due process based on the government's outrageous conduct, and has described the claim as ·an

issue frequently raised that seldom succeeds."' United States v. Gomez. 83 F. Supp. 3d 489, 492

(S.D.N.Y. 2014) (quoting United States v. Schmidt, 105 F.3d 82. 90 (2d Cir. 1997)): see also

United States v. Schreiber. No. 15 Crim. 377 (ENV), 2018 WL 276347. at *3 (E.D.N.Y. Jan. 3,

2018) ("The Second Circuit has never found that the governmenf s involvement in a crime was so

outrageous as to violate due process under any set of facts.'") (citation omitted).

          A defendant seeking to establish such a due process violation bears a --·very heavy" burden

in light of [the Second Circuif s] 'well-established deference to the [g]overnmenf s choice of

investigatory methods ... , Al Kassar, 660 F.3d at 121 (quoting United States v. Rahman, 189 F.3d

88, 131 (2d Cir. 1999)). '·Generally. to be outrageous, the government's involvement in a crime

must involve either coercion or a violation of the defendant"s person:· United States v. Crcrnford.

714 F. App'x 27, 30 (2d Cir. 2017) (citation and internal quotation marks omitted). "·lI]t is not

enough to 'shmv that the government created the opportunity for the offense. C\Tn if the

government's ploy is elaborate and the engagement with the defendant is extensive.... United

States v. Gill, 6 74 F. App 'x 56, 5 8 (2d Cir. 2017) (quoting Al Kassar, 660 F .3d at 121 ).



                                                   4
             Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 5 of 14




           In United States v. Tribble, "[a]lthough the DEA concocted and executed an elaborate ruse

by inviting the defendants to rob a stash house that did not in fact exist:· the Second Circuit found

that --such conduct docs not rise to the level of being 'so outrageous that common notions of

fairness and decency would be offended were judicial processes invoked to obtain a conviction

against the accused_, .. 320 F. App'x 85, 87 (2d Cir. 2009) (quoting Schmidt. 105 f.3d at 91 ): see

also Gill. 674 F. App'x at 58 C--[T]he mere fact that the government used a sting operation is

insufficient to shovv that the government 'exceedl ed] due process limits."") ( quoting United States

i·.   Cromtie, 727 F.3d 194,219 (2d Cir. 2013 )): see also United States v. La Porta. 46 f .3d 152, 159

(2d Cir. 1994) ("'Time and again ... we have upheld convictions stemming from sting

operations."").

           Courts in this district have also found that •'fake stash house"' operations do not rise to the

level of ··outrageous" government conduct. See Gomez. 83 F. Supp. 3d at 492 (finding allegations

of an "·entirely fake stash-house scheme .. that was '·manufactured·· by the government and that the

government ·'preyed on [the defendantJ because he is poor" and .. had a small child"' were

insufficient to --sustain a claim of outrageous government conduct'"): Cnited States v. Borrero. No.

13 Crim. 58 (KBF). 2014 WL 5493241. at *3 (S.D.N.Y. Oct.30.2014) (finding no outrageous

government conduct where defendant argued that he had .. never been convicted of a crime like the

instant fictitious robbery,·• that the --government had no suspicion of rdefendant] before the reverse

sting operation," that the government '"made up a crime that enticed all of the defendants to get

involved"' and ··vvas deeply involved in the offense:' and that ··but for the government. no crime

existed""). Because Defendant has not shown that the government engaged in outrageous conduct.

dismissal of the Indictment on that basis is not warranted.




                                                      5
                Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 6 of 14




           B.       Hobbs Act Robber)· is a "Crime of Violence"

       Defendant argues that regardless of vvhether the government has engaged in outrageous

conduct, Count Three of the Indictment, which charges him with possession of a firearm in

furtherance of a --crime of violence" in violation of 18 U.S.C. § 924(c). should be dismissed.

(Mem. at 21--30.) However, Defendanfs argument is premised on his assertion that .. [cjonspiracy

to commit Hobbs Act robbery does not qualify as a 'crime of violence· ... and cannot constitute

a predicate to a§ 924( c) conviction:· 1 (Id at 21.) J\lter Defendant" s motion was filed. the Second

Circuit issued its decision in United States v. Barrett, which held that a --Hobbs Act robbery

conspiracy" is a ··categorical crime of violence .. for purposes of§ 924( c ). 903 F .3d 166. 185 (2d

Cir. 2018). In light of Barret!. Defendant"s argument that Count Three should be dismissed is

without merit. 2

    III.            DEFENDANT'S EVIDENTIARY REQUESTS ARE DENIED

           A.       Defendant is Not Entitled to Discover)' on His Selective Enforcement Claim

           ··rTJhe Constitution prohibits selective enforcement of the law based on considerations

such as race:· Whren v. United States, 517 U.S. 806. 813 (1996). ·--To prevail on a claim of

selective enforcement.· plaintiffs must demonstrate: ·( 1) that they were treated differently from

other similarly situated individuals. and (2) that such differential treatment was based on




1
  Although the Indictment alleges that the cocaine conspiracy also constitutes a --crime of violence.•·
(Indictment i 5). the Second Circuit has held that --narcotics offenses do not constitute crimes of violence
within the meaning of§ 924(c)." United States v. Diec, 778 F.3d 86. 88 (2d Cir. 1985).

2At oral argument. defense counsel requested that this Court hold its decision in abeyance pending the
Second Circuit's decision on a petition for rehearing en bane in Barrett. Defense counsel's request is
denied.

                                                     6
          Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 7 of 14




impermissible considerations such as race .... "' 3 Telian r. Tmrn of Delhi. 709 F. App'x 79, 81

(2d Cir.2018) (quoting Harlen As.socs. v. Inc. Vil!. ofAlineola. 273 F.3d 494, 499 (2d Cir.2001 )).

       In United States r. Armstrong. the United States Supreme Court held that a defendant

seeking discovery on a selective prosecution claim must provide ··some evidence tending to show

the existence of ... [l] discriminatory effect and [2] discriminatory intent." 517 U.S. at 468

(quoting United States v. Berrios. 501 F.2d 1207. 1211 (2d Cir. 1974)) (internal quotation marks

omitted). ·'To establish a discriminatory effect .... the claimant must show that similarly situated

individuals of a different race were not prosecuted.'' id at 465. Although neither the Supreme

Court nor the Second Circuit ""have articulated a framev.:ork for evaluating the sufficiency of a

motion for ... discovery on a selective enforcement claim .... other Circuits have ... applied the

standard set forth" in Armstrong. united States v. Dixon, 486 F. Supp. 2d 40. 45 (D.D.C. 2007)

(collecting cases).

        Several courts     111   this district have also applied the Armstrong standard to selective

enforcement claims. See Lamar. 2015 WL 4720282, at *5 (""[A] defendant seeking discovery on

a selective enforcement claim mu:c.t meet the same ordinary equal protection standards that

Armstrong outlines for selective prosecution claims.") (footnote and citation omitted): see also

United States   i·.   Viera. No. 14 Crim. 83 (FR). 2015 WL 3833797. at *2 n.4 (S.D.N.Y. June 19.

2015) (same): United States         1·.   Delacrzc. No. 14 Crim. 815 (KBf). 2015 WL 2211943. at *4

(applying Armstrong to selective enforcement claim); United States r. Thompson. No. 13 Crim.




3  A selective enforcement claim differs from a selective prosecution claim. ""A selective prosecution claim
is ... an ... assertion that the prosecutor has brought [a] charge for reasons forbidden by the Constitution."
United States 1·. Armstrong. 51 7 U.S. 456, 463 ( 1996). By contrast. a selective enforcement claim is
.. directed solely at [police or agent] misconduct."· United States r. Lamar. No. 14 Crim. 726 (PGG). 2015
WL 4720282. at *4 (S.D.N.Y. Aug. 7, 2015) (quoting Dcn·is 1·. Malit:-.ki, 451 F. App'x 228. 234 11. 11 (3d
Cir. 20 I I)) (alteration in original).

                                                       7
          Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 8 of 14




378 (AJN). 2013 WL 6246489. at *5 (S.D.N.Y. Dec.3.2013) (same). Indeed. Defendant has not

cited any case in the Second Circuit applying a standard other than Armsrrong.

       Ho\vever. Defendant asserts that courts in other circuits have .. recognized that ... the

Armstrong framework is umvorkable in the context of a claim of selective enfiJrcement. as opposed

to prosecution:· (Mem. at 11.) In particular. Defendant notes that in United 5,'tates v. TVashington,

869 F.3d 193 (3d Cir. 2017). the Third Circuit stated that .. a district court retains the discretion to

conduct a limited pretrial inquiry into [a] challenged lav,-enforcement practice on a proffer that

shows 'some evidence· of discriminatory effect" if the proffer is .. strong enough to support a

reasonable inference of discriminatory intent and non-enforcement.·· (Mem. at 13--14 (quoting

~Vashington, 869 F.3d at 220-21)

        Defendant also cites United States v. Davis. in which the Seventh Circuit reversed the grant

of a discovery order and directed the district court to ··proceed in measured steps:· beginning with

·'the question [of] \Vhether there is any reason to believe that race played a role in the

investigation:· 793 F.3d 712. 722 (7th Cir. 2015): (see also Mem. at 14 (quoting same)). The

defendants claimed to have evidence that '·the FBI and ATF \\Ould not have pursued this

investigation had [the named defendant] been vvhite:· Davis. 793 F.3d at 722. The Seventh Circuit

directed the district court to '·receive this evidence and then decide whether to make limited

inquiries ... to determine whether forbidden selectivity occuned or plausibly could have

occurred."" Id

        Regardless of whether this Court applies the principles articulated in Armstrong.

Washington, or Davis. Defendant has failed to make the showing necessary to obtain discovery.-+


4 After oral argument. Plaintiff \Hote to inform this Court of the Ninth Circuit's decision in United 5,'tates
v, Sellers. 908 F.3d 848 (9th Cir. 2018). in which the Ninth Circuit held that ··Ar111strong·s rigorous
discovery standard for selective prosecution claims docs not apply strictly to discovery requests in selective
enforcement claims ... _-· (Letter from Alexander J. Willschcr to this Court dated November 6. 2018. EC:F

                                                      8
          Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 9 of 14




Defendant argues that he has shown evidence '·strong enough to support a reasonable inference of

discriminatory intent and non-enforcement" because he has provided evidence of thirty-three --fake

stash house reverse-sting operations .. conducted in this district by the DEA and/or A TF since 2013

which targeted 144 individuals. only one of whom was white. (Mem. at 13-14.) Defendant asserts

that. based on census data, the racial makeup of this sample of .. Stash House Targets .. is in ··marked

contrast to the racial diversity of the Southern District ofNe\v York:· (Id at 14.) Defendant also

asserts that .. the racial composition of Stash I louse Targets meaningfully diverges from NYPD

crime and law enforcement data regarding individuals arrested in New York City on felony drug

charges, ... arrests involving the seizure of firearms, ... and robbery charges:· (Id) Defendant

argues that this statistical evidence demonstrates that the ··demographic makeup of the Stash llouse

Targets is not merely unlikely. but patently discriminatory in effect and entirely implausible absent

a discriminatory animus on the part of the DEA and J\TF ... (]cl. at 17.) But such statistical evidence

alone cannot meet the Armstrong standards.

        The statistics that Defendant cites cannot constitute evidence of discriminatory effect

because they do not demonstrate that ·'similarly situated indi\iduals of a different race were not

[targetedf" in sting operations. See Armstrong, 517 U.S. at 465 (study shmving that all of the drug

cases closed by the Federal Public Defender's Office in 1991 involved a black defendant did not

provide evidence of discriminatory effect because it ··failed to identify individuals who were not




No. 50 (quoting Sellers. 906 F.3d at 855.) However. the Ninth Circuit noted that a defendant --must have
something more than mere speculation to be entitled to discovery.·· Sellers. 906 F.3d at 855. In Sellers. the
defendanfs proffer was not limited to statistical evidence: the ATF agent \vho --set up" the operation at
issue in his case also testified about that operation. and other stash house reverse-sting operations in which
he was the primary undercover agent that resulted in indictments of people of color. Id at 850---51; see also
Appellant's Excerpt of Record. Vol. 2. United Stales v. Srll<!rs. No. I 6-50061. ECF No. 26-2. at 171: 14-
173 :5. Here, Defendant has offered nothing more than --mere speculation·· as to the discriminatory intent
of the officers in his case and. as such. also fails to meet the discovery standard articulated in Sellers. lei.
at 855.

                                                       9
         Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 10 of 14




black and could have been prosecuted for the offenses for which respondents \Vere charged. but

were not so prosecuted .. ).

        Defendant argues that .. because fake stash house operations are ·wholly dependent on the

involvement of federal lmv enforcement.· ... presenting evidence that similarly situated

individuals of other races were treated differently would ... be unreasonably burdensome. if not

impossible."· (Mcm. at 12 (citation omitted).) In support of this argument. Defendant relies upon

United States\'. Paxton, in which an Illinois district court found the defendants .. proffered statistics

sufficient to meet the · some evidence· requiremenC to show discriminatory effect and intent.

United States,·. Pcn:ton. No. 13 Crim. 103 (RWG), 2014 WL 1648746. at *5 (N.D. Ill. Apr. 17.

2014); (see also Mem. at 13 (citing same)). However, other courts in this district hme rejected

similar arguments. See Viera, 20 I 5 \VL 3833797, at *2 (rejecting defendants' argument that

·'statistics ... showing that the Southern District of New York is ·predominantly white' and that

'white people also commit crimes· but that the individuals targeted in ·phony stash house· [cases]

in this district arc all people of color[J sufficiently shows ·some evidence' of discriminatory effect

and intent to warrant discovery'");

        Moreover. while Paxton purports to follow the ..Armstrong standard for discriminatory

effect:· the Paxton court did not require the defendants to ·'generate information about similarly

situated Caucasian individuals.•· Paxton. 2014 WL 1648746. at *5. Thus. Paxton appears to be

inconsistent with Armstrong's requirement that ··[t]o establish discriminatory effect:· a defendant

··must show that similarly situated individuals of a different race were not prosecuted_'· Armstrong.

517 U.S. at 465. Ilcre. because Defendant has not produced evidence that the Stash House Targets

he identifies \Vere .. treated differently from another similarly situated class:· his --statistics do not




                                                    10
         Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 11 of 14




constitute ·some evidence· of discriminatory effect under the Armstrong standard.'' Lamar. 2015

WL 4720282. at *11.

       To the extent that Paxton applies a standard for proving a discriminatory effect that differs

from the one in Armstrong. Defendant has not identified any court in this circuit that has followed

Paxton. In fact, courts in this district and elsewhere have expressly declined to do so. See id. at

* 12 (finding Paxton --not ... persuasive·· and noting that it "·does not properly apply the Armstrong

standardfl"'): i 'iera, 2015 WL 3833797. at *3 (finding that the fact that "•it may be impossible to

identify situations where white individuals \Vere not prosecuted ... does not justify relieving

[d]efendants altogether of the burden to show similarly situated defendants of other races were

treated differently"") (quoting United States   1·.   Whitfield, 29 F. Supp. 3d 503,514 (E.D. Pa. 2014))

(internal quotation marks omitted): lJnited States           1·.   Colon. 71 F. Supp. 3d 269. 283 & n.8 (D.

Conn. 2014) (declining to follov-, '"stash-house sting cases from the Northern District of Illinois"

that were not "·consistent with Armstrong . .. to the extent that defendants have not introduced

comparator evidence··): linited States\'. Cousins. No. 12 Crim. 865 (J\JS). 2014 WL 5023485, at

*5 n.3 (N.D. fl!. Oct.7.2014) (declining to follO\v Paxton in light of the Seventh Circuit"s holding

in Chm·e::, v. Illinois Stale Police that statistics may not scrYe as the ·--sole proof of

discrimination··) (quoting Chavc::,, 251 F.3d 612,645 (7th Cir. 2001)).

        Even if statistics could provide evidence of discriminatory effect, Armstrong also requires

proof of discriminatory intent. Sec Armstrong. 517 U.S. at 4 70. Neither the Supreme Court nor

the Second Circuit has directly addressed ··what showing of discriminatory intent suffice[s 1 to

support discovery·· in the context of selective prosecution or selective enforcement claims. United

States v. Alameh. 341 F.3d 167. 174 (2d Cir. 2003 ). However. in l'vfc:Clesky r. Kemp. the Supreme

Court stated that. for purposes of an Equal Protection Clause claim. a claimant --must prove that



                                                        11
           Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 12 of 14




the decisionmakers in his case acted with discriminatory purpose:· 481 U.S. 279. 292 (1987).

Courts in this district and elsewhere have required a similar shmving to support an inference of

discriminatory intent in the context of selective enforcement claims.           See Lmnar. 2015 WL

4 720282. at *6 (.. lT]o establish the discriminatory intent element in support of a request for

discovery on a selective [enforcementl claim. a defendant must produce some evidence that the

decisionmakers in his case acted with discriminatory purpose ... ) (quoting United States v. Harnes,

532 F. Supp. 2d 625, 63 7 (S.D.N.Y 2008)) (second alteration in original) and citing AfcClesky.

481 U.S. at 292): see also Cousins. 2014 WL 5023485. at *5 (quoting identical language): United

5.;tates v. Alexander. No. 11 Crim. 148 (AJS). 2013 WL 6491476, at *5 (N.D. Ill. Dec.10.2013)

(same).     Here. v.:hilc Defendant cites statistics that he claims --evidence[] the discriminatory

conduct of law enforcement in this [d]istrict."' (Mem. at 15 ), Defendant has not alleged any facts

or cited any evidence to support an inference that the agents .. in his case acted with discriminatory

purpose."' JfcC/ es ky. 481 U.S. at 2 92.

          Because the statistics Defendant cites arc not sufficient to --support a reasonable inference

of discriminatory intent.·· he has also failed to meet the Washington standard. 869 F.3d at 221.

For similar reasons. Defendant has failed to meet the Davis standard.            J lcre. unlike in Davis.

Defendant has not proffered any evidence that "'the IDEA] and AlT would not have pursued this

investigation had [ Defendant] been vvhitc:· 793 F.3d at 722. Nor has Defendant proffered any

other evidence creating a ··reason to believe that race played a role in the investigation .. of his case.

Id. Thus. Defendant has not shown evidence of discriminatory effect or intent necessary to warrant

the discovery he seeks.




                                                    12
         Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 13 of 14




     B.     An Order Compelling the Government to Meet its Disconf) Obligations is
Not Warranted


       In addition to the discovery on his selective enforcement claim. Defendant also seeks to

compel the government to produce evidence regarding the DEA and A Tr·s ··targeting of Mr.

Garcia-Pena .. in 2016 and his alleged participation in a fiream1 sale that same year. (Mem. at 19.)

Defendant argues that this evidence must be disclosed pursuant to Rule 16 of the Federal Rules of

Criminal Procedure and Braczr     i·.   Afwyland. 3 73 U.S. 83 ( 1963) because it ·•will support his

defense that he vvas targeted and entrapped by the DEA/ATF:· (Mcm. at 20.)

       Under Rule 16. ""[ u]pon a defendant" s request:' the government must. among other things.

"pem1it the defendant to inspect and copy .. an item ""within the governmenf s possession custody

or contror· if it is ""(i) material to preparing the defense: (ii) if the gon~rnmcnt intends to use the

item in its case-in-chief at trial: or (iii) the item was obtained from or belongs to the defendant. ..

fed. R. Crim. P. 16(a)( 1)(E). Under Brndy. "ftlhe prosecution has a constitutional duty to disclose

evidence favorable to an accused when such evidence is material to guilt or punishment." United

States v. Coppa. 267 f.3d 132. 135 (2d Cir. 2001) (citation omitted).

        llowever. '·[ c ]ourts in this lc]ircuit have repeatedly denied requests for discovery orders'·

where ""[t]hc fglov ernmcnt represents ... that it has produced discovery to ... defendants

pursuant to Ruic 16 ... and has made a good faith representation to the defense that it recognizes

and has complied with its obligations under Brady and [its progeny]... United States        i·.   Mason.

No. 06 Crim. 80 (NRB). 2007 WL 541653, at *6 (S.D.N.Y. Feb.16.2007) (collecting cases).

        Herc. Defendant acknowledges that .. the [g]overnment bas produced ... two videos or the

alleged firearm sale." (Mem. at 20 (citing Deel. of Cory Omer dated July 27. 2018, ECF No. 41.

~; 3 ).) The government represents that it is --aware of its obligations under Rule 16 and Brady:·

                                                    13
         Case 1:17-cr-00363-GBD Document 52 Filed 12/19/18 Page 14 of 14




that it '·continues to search files related to .. the firearm sale, and that it --will promptly produce any

additional discoverable materials that it uncovers." (Opp'n to Def.'s Mot. to Dismiss c·Opp'n .. ),

ECF No. 44. at 16.) In light of the prior production and representations by the government that it

will comply with its discovery obligations. an order compelling compliance vvith those obligations

is not warranted.

                                        IV.     CONCLUSION

        Defendant's motion to dismiss the Indictment and compel discovery. (ECT No. 37). is

DENIED. The Clerk of Court is directed to close the motion accordingly.




        Dated: Nevv York. New York
               December 19.2018
                                                                    SO ORDERED.

                                                                           ',   ,,,''.               '·
                                                                    GEORpF B. DANIELS
                                                                    UnitedStatcs District Judge




                                                     14
